DETAILED ACTION
Reasons for Allowance
Claims 14-17 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 10/25/2021 have been full considered and are persuasive. The rejection under 35 USC 112(a) of claims 14 and 17 has been withdrawn. The originally filed disclosure reasonably suggests the claimed subject matter to one of ordinary skill in the art in at least in [0008], [0013], [0026], and [0076]. Applicant’s arguments regarding the written description support of claims 14-17 pertaining to “removing the breast specimen from the patient and in real-time placing it on the specimen platform” on pages 18-19 of the remarks have been fully considered and are persuasive. The rejections under 35 USC 112(a) have been withdrawn.
Applicant’s amendments to the claims have clarified the scope of claim 16, and the rejection under 35 USC 112(b) has been withdrawn.
The prior art does not reasonably suggest the features of independent claims 14, 16, and 17, at least for the reasons set forth on pages 7-8, “Response to Arguments”, of the Final Rejection mails 8/25/2021. Therefore, claims 14, 16, and 17 are allowed. Claim 15 necessarily contains all the limitations of independent claim 14, and is allowable for substantially the same reasons.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Primary Examiner, Art Unit 3793